     Case 1:19-cr-00025-DAD-BAM Document 43 Filed 12/01/20 Page 1 of 4


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MEGAN T. HOPKINS, #294141
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   YULIANA GAYTAN-IGNACIO
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No. 1:19-cr-00025-DAD-BAM

12                       Plaintiff,               STIPULATION TO CONTINUE STATUS
                                                  CONFERENCE; ORDER
13   vs.
                                                  JUDGE: Hon. Barbara A. McAuliffe
14   MIGUEL LOPEZ ALCALA,
     YULIANA GAYTAN-IGNACIO,
15
                        Defendants.
16
17          IT IS HEREBY STIPULATED by and between the parties hereto through their

18   respective counsel, that the status conference scheduled for December 9, 2020 at 1:00 p.m. be

19   continued to March 10, 2021 at 1:00 p.m.
20          At the Court’s direction, the parties met and conferred regarding the status of defense

21   counsel’s discovery review, investigation, and preparedness for trial in light of ongoing health

22   concerns and investigative constraints due to the COVID19 pandemic. The parties agree that

23   additional time is necessary for defense preparation, investigation, and pre-plea negotiations, and

24   the proposed date of March 10, 2021 will allow sufficient time for the parties to engage in the

25   tasks set forth above notwithstanding any delays caused by the public health crisis.

26          To date, the government has provided discovery in the form of investigative reports,
27   bodycam footage, and other video or audio files. Defense counsel continues to communicate

28   with the government regarding additional specific discovery requests. Additionally, the parties
     Case 1:19-cr-00025-DAD-BAM Document 43 Filed 12/01/20 Page 2 of 4


 1   are actively engaged in plea negotiations and exchanging information in order to advance
 2   negotiations and ensure all parties have complete information to consider in reaching an
 3   agreement. The parties will need additional time resolve the case or, alternatively, determine a
 4   motion schedule to propose to the Court.
 5           Once a revised formal plea offer is finalized, counsel for Ms. Gaytan-Ignacio will need
 6   time to travel to Southern California in order to review the offer with Ms. Gaytan-Ignacio in
 7   person, in the Spanish language. At this time, travel is delayed as a result of the public health
 8   crisis. Given the recent surge in COVID-19 infection rates, counsel for Ms. Gaytan-Ignacio does
 9   not anticipate being able to meet with her client in person until at least February, 2021, or
10   sometime thereafter.
11   ///
12   ///
13   ///
14   ///
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28

      ALCALA/GAYTAN-IGNACIO: Stipulation and          -2-
      Order to Continue Status Conference
     Case 1:19-cr-00025-DAD-BAM Document 43 Filed 12/01/20 Page 3 of 4


 1           Based on the foregoing, the parties agree that the ends of justice are served by resetting
 2   the status conference date outweigh the best interest of the public and the defendant in a speedy
 3   trial. Therefore the parties agree that time up to an including March 10, 2021, is excludable
 4   pursuant to 18 U.S.C. § 3161(h)(7)(A), (B)(iv).
 5
 6                                                           Respectfully submitted,
 7                                                           MCGREGOR SCOTT
                                                             United States Attorney
 8
 9   DATED: December 1, 2020                                 /s/ Stephanie Stokman
                                                             STEPHANIE STOKMAN
10                                                           Assistant United States Attorney
                                                             Attorney for Plaintiff
11
12                                                           HEATHER E. WILLIAMS
                                                             Federal Defender
13
14   DATED: December 1, 2020                                 /s/ Megan T. Hopkins
                                                             MEGAN T. HOPKINS
15                                                           Assistant Federal Defender
                                                             Attorneys for Defendant
16                                                           YULIANA GAYTAN-IGNACIO
17
     DATED: December 1, 2020                                 /s/ Mark Coleman
18                                                           MARK COLEMAN
                                                             Attorney for Defendant
19                                                           MIGUEL LOPEZ ALCALA
20
21
22
23
24
25
26
27
28

      ALCALA/GAYTAN-IGNACIO: Stipulation and           -3-
      Order to Continue Status Conference
     Case 1:19-cr-00025-DAD-BAM Document 43 Filed 12/01/20 Page 4 of 4


 1                                               ORDER
 2           IT IS SO ORDERED that the status conference currently scheduled for December 9,
 3   2020 at 1:00 p.m. is hereby continued to March 10, 2021 at 1:00 p.m. before Magistrate
 4   Judge Barbara A. McAuliffe. The time period between December 9, 2020, and March 10,
 5   2021, is excluded under the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(i)
 6   and (iv), as the ends of justice served by granting the continuance outweigh the best interest of
 7   the public and the defendant in a speedy trial.
 8
 9   IT IS SO ORDERED.
10
        Dated:      December 1, 2020                          /s/ Barbara    A. McAuliffe            _
11                                                       UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      ALCALA/GAYTAN-IGNACIO: Stipulation and           -4-
      Order to Continue Status Conference
